DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/892,948 filed 06/04/2020, claims foreign priority to REPUBLIC OF KOREA 10-2019-0066616 filed on 06/05/2019.  

Current Status
This office action is a first office action, non-final rejection based on the merits.  This application, 16/892,948 was filed 06/04/2020.  Claims 1-20, filed on 01/28/2020, are pending and have been considered below.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:    

Regarding claims 10 and 20, applicant uses the phrase “a plurality of rotation transformation matrices” (claim 10 line 6, claim 20 line 7).  Examiner believes “a plurality of rotation transformation matrices” in claim 10 line 6 and claim 20 line 7 is in reference to “a rotation transformation matrix” claimed in claim 1 line 9 and claim 12 line 13.  Examiner respectfully suggests “a plurality of rotation transformation matrices” in claim 10 line 6 and the rotation transformation matrices.”  However, it could be a different concept, explanations are requested.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4 and 15, applicant used the phrase “the basis of the height direction” (claim 4 line 5-6, claim 15 line 4) where there is insufficient antecedent basis for this limitation in the claims.  Examiner respectfully suggests “the basis of the height direction” in claim 4 line 5-6 and claim 15 line 4 should read “based on the height direction.” However, it could be a different concept, explanations are requested.

Regarding claim 6 and 17 applicant uses the phrase “the average and the covariance” (claim 6 line 4-5, claim 17 line 5-6) where there is insufficient antecedent basis for this limitation in the claims.  Examiner believes “the average and the covariance” in claim 6 line 4-5 and in 
	Additionally regarding claim 6 and 17, applicant uses the phrase “the remaining data” where there is insufficient antecedent basis for this limitation in the claims.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea 
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method for calibrating an inertial measuring unit (IMU), the method comprising: 	estimating a height direction vector of a vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit mounted on the vehicle; 
	estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit; 
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane; and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
	A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions. when executed by a processor, cause the processor to perform a method of calibrating an inertial measuring unit (IMU), the method comprising: 	estimating a height direction vector of a vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit mounted on the vehicle: 
estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit: 
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane; and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
Claim 12 is copied below, with the limitations belonging to an abstract idea being underlined.
	A calibration apparatus for calibrating an inertial measuring unit (IMU) mounted on a vehicle, the calibration apparatus comprises: 
	a processor; and 
	a memory storing computer executable instructions, the instructions when executed by the processor cause the processor to: 
		estimate a height direction vector of the vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit, 
		estimate a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit, 
		estimate a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane, and 
calculate a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating 
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 11, and 12 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 and 13-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu, U.S. Pub. No. 2016/0033366 A1 in view of Jain et al., hereinafter Jain, U.S. Pub. No. 2020/0348136 A1.

Regarding independent claim 1 Liu teaches:
	A method for calibrating an inertial measuring unit (IMU) (Liu, fig 2, ¶ 0040.  Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040)), the method comprising: 	
	estimating a height direction vector of a vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit mounted on the vehicle (Liu, fig 4, ¶ 0013, 
¶ 0059-¶ 0061.  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification ¶ 0010).  Liu also teaches the accelerometers are part of the IMU which “can be externally attached to the mobile vehicle” (¶ 0013)); 
	estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, and ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction 
	Liu does not teach:
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane; and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
	Jain teaches:
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane (Jain, fig 1A, ¶ 0036, Jain teaches “the forward direction XV and lateral direction YV  of the vehicle (110) are generally aligned or parallel to the horizon” (¶ 0036).  XS and Ys represent the forward direction and lateral direction of the sensor “YS is indicative of the horizontal component of the lateral direction (or side direction) of the sensor frame included in the device (120) which is perpendicular to Xs” (¶ 0036), where YS is the estimated “width direction vector.”  Jain also teaches an orthogonal coordinate system, see fig 4 and fig 6, therefore teaches the estimated “width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane”); and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector (Jain, ¶ 0060-¶ 0070.  Jain teaches “                        
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    v
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                            =
                            R
                            *
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     (R denotes the rotation matrix).  The rotation of the orthogonal transformation represents the misalignment angle θm” (¶ 0062-¶ 0063).  The purpose of a “rotation transformation matrix” is to describe the rotation of a coordinate system while the body remains fixed, as evidenced by McGinty (Continuum Mechanics, first page, Introduction).  Jain teaches a misalignment angle θm which is represented by “the rotation of the orthogonal transformation” Jain teaches a “rotation transformation matrix” as                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            ,
                        
                     where Angle=misalignment angle θm”
 and                          
                            
                                
                                    
                                        
                                            
                                                X
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                        
                                            
                                                Y
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        X
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Y
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     where the “calculation of the above equation produces the misalignment angle θm between the vehicle and sensor frame” (¶ 0066-¶ 0068).  The misalignment angle θm is dependent on                          
                            
                                
                                    X
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    Y
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and Jain teaches an orthogonal coordinate system (fig 3, fig 4) therefore “rotation transformation matrix” is calculated “coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).

Regarding claim 2 Liu as modified teaches:
	defining a vector based on data measured at each of three axes by an acceleration sensor included in the inertial measuring unit; and 
 (Liu fig 1B, ¶ 0030, Liu teaches a “gravity vector” which “can be determined from a measurement of the IMU (e.g., IMU accelerometers reading along X 116, Y 112, and Z 114 axes)” (¶ 0030) thereby teaching “defining a vector based on data measured at each of three axes by an acceleration sensor included in the inertial measuring unit.”  Liu also teaches “estimating a direction opposite to the direction of the defined vector as a direction indicated by the height direction vector” as depicted in fig 1B, element 120).  

Regarding claim 3 Liu as modified teaches:
	estimating whether the vehicle is moving straight or not based on data measured by a gyroscope included in the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, and ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  .  

Regarding claim 4 Liu as modified does not teach:
	defining a vector based on the data measured at each of the three axes by the gyroscope; 
	calculating a rotation angular velocity of the vehicle on the basis of the height direction, based on the defined vector; and 
	estimating whether the vehicle is moving straight or not based on the calculated rotation angular velocity.
	Jain teaches:
	defining a vector based on the data measured at each of the three axes by the gyroscope; 
(Jain, fig 3, fig 4,  ¶ 0036, ¶ 0051 Jain teaches gyroscope data with respect to the 3 orthogonal axes (x,y,z axes) (see fig 3 and fig 4).  Jain also teaches the “during the initialization process, the algorithm computes a gravity vector, gyro bias, and resets all variables at the default value.” (¶ 0051)  The “gyro bias” is computed for the “z axis” or the yaw axis of the gyroscope since this axis is most sensitive to “gyro bias” (as evidenced by Beaver, The Case of the Misguided Gyro, first page).  Therefore Jain teaches “defining a vector based on the data measured at each of the three axes by the gyroscope” as the “gyro bias” would define the “z axis.”  Jain also teaches “In addition to the tilt of the sensor frame, the direction, angular velocity, angular acceleration, and any other suitable parameters of the device 120 is calculated using accelerometers and gyroscopes to extract the horizontal acceleration components” (¶ 0036) thereby teaching “calculating a rotation angular velocity of the vehicle on the basis of the height direction” as “angular velocity” “calculated using accelerometers and gyroscopes” implies “angular velocity” with respect to the “height direction” would be “calculated”); and 
	estimating whether the vehicle is moving straight or not based on the calculated rotation angular velocity (Jain, ¶ 0054 Jain teaches if “the accelerometer senses angular acceleration or gyroscope senses significant angular velocity, the processor may determine that the vehicle 110 is not moving in a straight line” (¶ 0054)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including calculating a rotation angular velocity as disclosed by Jain in order to provide “an improved device and method of accurately analyzing 

Regarding claim 5 Liu as modified does not teach:
	estimating that the vehicle is moving straight when an absolute value of the calculated rotation angular velocity is equal to or less than a predetermined threshold.
	Jain teaches:
	estimating that the vehicle is moving straight when an absolute value of the calculated rotation angular velocity is equal to or less than a predetermined threshold (Jain, ¶ 0055.  Jain teaches the “straight line detection is driven by tests on negligible (above threshold) yaw rate condition over fixed window length” (¶ 0055) where “yaw rate” implies a “rotation angular velocity” The specification gives no indication as to the value of the threshold indicating the comparison of the angular velocity to a threshold is more important than the value of the threshold and whether the angular velocity is above or below that threshold).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a threshold in determining straight line motion as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).

Regarding independent claim 11 Liu teaches:
	A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a method of calibrating an inertial measuring unit (IMU) (Liu, fig 1A, fig 2, ¶ 0024-
¶ 0025, ¶ 0040.  Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040)), the method comprising: 	
	estimating a height direction vector of a vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit mounted on the vehicle (Liu, fig 4, ¶ 0013, 
¶ 0059-¶ 0061.  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification ¶ 0010).  Liu also teaches the accelerometers are part of the IMU which “can be externally attached to the mobile vehicle” (¶ 0013)): 
	estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, and ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction 
	Liu does not teach:
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane; and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
	Jain teaches:
	estimating a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane (Jain, fig 1A, ¶ 0036, Jain teaches “the forward direction XV and lateral direction YV  of the vehicle (110) are generally aligned or parallel to the horizon” (¶ 0036).  XS and Ys represent the forward direction and lateral direction of the sensor “YS is indicative of the horizontal component of the lateral direction (or side direction) of the sensor frame included in the device (120) which is perpendicular to Xs” (¶ 0036), where YS is the estimated “width direction vector.”  Jain also teaches an orthogonal coordinate system, see fig 4 and fig 6, therefore teaches the estimated “width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane”); and 
	calculating a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector (Jain, ¶ 0060-¶ 0070.  Jain teaches “                        
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    v
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                            =
                            R
                            *
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     (R denotes the rotation matrix).  The rotation of the orthogonal transformation represents the misalignment angle θm” (¶ 0062-¶ 0063).  The purpose of a “rotation transformation matrix” is to describe the rotation of a coordinate system while the body remains fixed, as evidenced by McGinty (Continuum Mechanics, first page, Introduction).  Jain teaches a misalignment angle θm which is represented by “the rotation of the orthogonal transformation” Jain teaches a “rotation transformation matrix” as                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            ,
                        
                     where Angle=misalignment angle θm”
 and                          
                            
                                
                                    
                                        
                                            
                                                X
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                        
                                            
                                                Y
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        X
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Y
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     where the “calculation of the above equation produces the misalignment angle θm between the vehicle and sensor frame” (¶ 0066-¶ 0068).  The misalignment angle θm is dependent on                          
                            
                                
                                    X
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    Y
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and Jain teaches an orthogonal coordinate system (fig 3, fig 4) therefore “rotation transformation matrix” is calculated “coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).
  
Regarding independent claim 12 Liu teaches:
	A calibration apparatus for calibrating an inertial measuring unit (IMU) mounted on a vehicle, the calibration apparatus comprises (Liu, fig 1B, ¶ 0040. Liu teaches an “IMU mounted ” as depicted in fig 1B.  Additionally Liu teaches calibrating an IMU either with an on-line calibration or an off-line calibration (¶ 0040)): 
	a processor; and 
	a memory storing computer executable instructions, the instructions when executed by the processor cause the processor to (Liu, fig 1A, ¶ 0024-¶ 0025.  Liu teaches a memory and a processor (¶ 0024)): 
		estimate a height direction vector of the vehicle based on data measured, while the vehicle is stopped, by the inertial measuring unit (Liu, fig 4, ¶ 0013, ¶ 0059-¶ 0061.  Liu teaches determining the z-axis by determining the “gravity vector” using the “accelerometer readings of the IMU along X, Y, and Z axes” (¶ 0061) while the “mobile vehicle (is) on a flat surface with the engine off”(¶ 0061) indicating the estimated “height direction vector” is along the z axis as stated in the specification “estimate a height direction (z-axis) vector of the vehicle based on data measured, which the vehicle is stopped, by the inertial measuring unit” (Specification ¶ 0010).  Liu also teaches the accelerometers are part of the IMU which “can be externally attached to the mobile vehicle” (¶ 0013)), 
		estimate a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit (Liu, fig 1B, fig 4, ¶ 0031, ¶ 0056-¶ 0058.  Liu teaches estimating a “forward vector” that “can include a horizontal straightforward moving direction” (¶ 0058) that is “determined using measurements from the IMU measured when the mobile vehicle is moving, idle, and/or off” (¶ 0058)  Liu also teaches “the IMU& orientation parameters 112, 114, 116, and the gravity vector 120 (and/or a maximized peak value of acceleration) can be used to determine a forward vector 118 of the mobile vehicle” (¶ 0031) thereby teaching “estimating a vector parallel to a plane including a moving direction vector and the estimated height direction vector of the vehicle based on data measured, while the vehicle is moving straight, by the inertial measuring unit”),
	Liu does not teach: 
		estimate a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane, and 
		calculate a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector.  
	Jain teaches:
		estimate a width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane (Jain, fig 1A, ¶ 0036, Jain teaches “the forward direction XV and lateral direction YV  of the vehicle (110) are generally aligned or parallel to the horizon” (¶ 0036).  XS and Ys represent the forward direction and lateral direction of the sensor “YS is indicative of the horizontal component of the lateral direction (or side direction) of the sensor frame included in the device (120) which is perpendicular to Xs” (¶ 0036), where YS is the estimated “width direction vector.”  Jain also teaches an orthogonal coordinate system, see fig 4 and fig 6, therefore teaches the estimated “width direction vector of the vehicle based on the estimated height direction vector and the vector estimated to be parallel to the plane”), and 
		calculate a rotation transformation matrix of the inertial measuring unit on the basis of a coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector (Jain, ¶ 0060-¶ 0070.  Jain teaches “                        
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    v
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                            =
                            R
                            *
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     (R denotes the rotation matrix).  The rotation of the orthogonal transformation represents the misalignment angle θm” (¶ 0062-¶ 0063).  The purpose of a “rotation transformation matrix” is to describe the rotation of a coordinate system while the body remains fixed, as evidenced by McGinty (Continuum Mechanics, first page, Introduction).  Jain teaches a misalignment angle θm which is represented by “the rotation of the orthogonal transformation” Jain teaches a “rotation transformation matrix” as                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            ,
                        
                     where Angle=misalignment angle θm”
 and                          
                            
                                
                                    
                                        
                                            
                                                X
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                        
                                            
                                                Y
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        X
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Y
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     where the “calculation of the above equation produces the misalignment angle θm between the vehicle and sensor frame” (¶ 0066-¶ 0068).  The misalignment angle θm is dependent on                          
                            
                                
                                    X
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    Y
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and Jain teaches an orthogonal coordinate system (fig 3, fig 4) therefore “rotation transformation matrix” is calculated “coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Jain in order to provide “an improved device and method of accurately analyzing the location of the user . . . which is especially beneficial when GPS/GNSS signals are not strong enough or available” (Jain, ¶ 0004).

Regarding claim 13:
	Claim 13 recites analogous limitation to claim 2 above and is therefore rejected on the same premise.
 
Regarding claim 14:
	Claim 14 recites analogous limitation to claim 3 above and is therefore rejected on the same premise.
 
Regarding claim 15:
	Claim 15 recites analogous limitation to claim 4 above and is therefore rejected on the same premise.
 
Regarding claim 16:
	Claim 16 recites analogous limitation to claim 5 above and is therefore rejected on the same premise.

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 and 12 respectively above, and further in view of Park et al., hereinafter Park, U.S. Pub. No. 2020/0149894 A1.	

Regarding claim 6 Liu as modified does not teach:
	calculating an average and a covariance for a plurality of data measured by an acceleration sensor included in the inertial measuring unit; 

	removing data corresponding to noise from the plurality of data based on the calculated principal component vector; 
	recalculating the principal component vector for the remaining data excluding the data corresponding to noise among the plurality of data; and 
	estimating the recalculated principal component vector as the vector parallel to the plane.
	Park teaches:
	calculating an average and a covariance for a plurality of data measured by an acceleration sensor included in the inertial measuring unit; 
	calculating a principal component vector for the plurality of data based on the average and the covariance; 
	removing data corresponding to noise from the plurality of data based on the calculated principal component vector; 
	recalculating the principal component vector for the remaining data excluding the data corresponding to noise among the plurality of data; and 
	estimating the recalculated principal component vector as the vector parallel to the plane (Park, fig 2, fig 3, ¶ 0028, ¶ 0037-¶ 0038, ¶ 0041-¶ 0047.  Park teaches using principal component analysis “to determine principal horizontal axis” (fig 2, fig 3) where “a principal component extraction block configured to process the external acceleration signal to generate a principal component acceleration signal representing external acceleration along the principal horizontal axis” (¶ 0007) therefore “principal horizontal axis” reads on “a principal component vector”).  Principal covariance analysis (PCA) uses “an average and a covariance for a plurality and uses the signal to noise ratio to determine the useful data thereby teaching “removing data corresponding to noise” as evidenced by Shlens (A Tutorial on Principal Component Analysis, page 3-4, A.  Noise and Rotation, page 9, Quick Summary of PCA).  Additionally Park teaches “a non-parametric regression method and the model structure is determined from data” where the “data” is data from “the tri-axial accelerometers and tri-axial gyroscopes of the IMU” (¶ 0028).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an average, covariance, noise and principal component vector as disclosed by Park in order to provide a system and method where the “results show that the use of the proposed systems and methods can significantly improve the walking speed estimation accuracy when compared against the use of raw acceleration information” (Park, ¶ 0025).  

Regarding claim 7 Liu does not teach:
	calculating the principal component vector or the recalculating the principal component vector is performed using a principal component analysis.
	Park teaches:
	calculating the principal component vector or the recalculating the principal component vector is performed using a principal component analysis (PCA) algorithm (Park, fig 2, fig 3, ¶ 0037-¶ 0038.  Park teaches using principal component analysis “to determine principal horizontal axis” (fig 2, fig 3)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including the principal component analysis (PCA) as disclosed by Park in order to provide a system and method where the “results show that the use of the proposed systems and methods can significantly improve the walking speed estimation accuracy when compared against the use of raw acceleration information” (Park, ¶ 0025).  

Regarding claim 17:
	Claim 17 recites analogous limitation to claim 6 above and is therefore rejected on the same premise.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 6 and 17 respectively above, and further in view of Roumeliotis et al., hereinafter Roumeliotis, U.S. Pub. No. 2016/0327395 A1.

Regarding claim 8 Liu as modified does not teach:
	calculating a Mahalanobis Distance of the calculated principal component vector to each of the plurality of data; 
	selecting data corresponding to the noise from the plurality of data based on the calculated Mahalanobis Distance; and removing the selected data.
	Roumeliotis teaches:
	calculating a Mahalanobis Distance of the calculated principal component vector to each of the plurality of data; 
(Roumeliotis, fig 2, fig 12, 
¶ 0005, ¶ 0027, ¶ 0163.  Roumeliotis teaches “outlier rejection module may apply a Mahalanobis distance tests to the feature measurements to identify and reject outliers” (¶ 0027) and “Outlier rejection module 13 applies the covariance to reject any outliers in the additional image data or IMU data prior to estimator 22 performing an update to the state estimates within the state vector” (¶ 0163) therefore Roumeliotis teaches “selecting data corresponding to the noise from the plurality of data based on the calculated Mahalanobis Distance; and removing the selected data” where “state vector” implies the “calculated principal component vector”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including identification and removal of noise using a Mahalanobis Distance as disclosed by Roumeliotis in order to provide “a projection of image data and IMU data along at least one unobservable degree of freedom, the techniques (disclosed by Roumeliotis) may improve consistency and reduce estimations errors as compared to conventional VINS (vision-aided inertial navigation system)” (Roumeliotis, ¶ 0043).

Regarding claim 18:
	Claim 18 recites analogous limitation to claim 28above and is therefore rejected on the same premise.
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 and 12 respectively above, and further in view of Song et al., hereinafter Song, U.S. Pub. No. 2019/0204084 A1.

Regarding claim 9 Liu teaches:
	estimating a moving direction vector of the vehicle based on the estimated height direction vector and the estimated width direction vector (Liu ¶ 0065.  Liu teaches “a forward direction can be determined using the IMU orientation parameters” (¶ 0065) where the “orientation parameters” “can include accelerometer readings from the IMU along X, Y, and Z axes” (¶ 0065) thereby teaching “estimating a moving direction vector of the vehicle based on the estimated height direction vector and the estimated width direction vector”),
	Liu does not teach:   
	calculating a rotation transformation matrix for an attitude angle of the vehicle on the basis of the coordinate system of the inertial measuring unit, based on the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector and 
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit.  
	Jain teaches:
	calculating a rotation transformation matrix for an attitude angle of the vehicle on the basis of the coordinate system of the inertial measuring unit, based on the estimated height direction vector, the estimated width direction vector and the estimated moving direction vector (Jain, ¶ 0060-¶ 0070.  Jain teaches “                        
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    v
                                    e
                                    h
                                    i
                                    c
                                    l
                                    e
                                
                            
                            =
                            R
                            *
                            
                                
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     (R denotes the rotation matrix).  The rotation of the orthogonal transformation represents the misalignment angle θm” (¶ 0062-¶ 0063).  The purpose of a “rotation transformation matrix” is to describe the rotation of a coordinate system while the body remains fixed, as evidenced by McGinty (Continuum Mechanics, first page, Introduction).  The specification states “an attitude angle, i.e., a mounting angle at which the inertial measuring unit 300 is mounted on the vehicle V, is calculated on the basis of a vehicle coordinate system” (specification ¶ 0035).  Jain teaches a misalignment angle θm, which is the angle between the vehicle coordinate system and the sensor coordinate system as see in fig 1A and fig 2A therefore the misalignment angle θm reads on the “attitude angle.”   Jain teaches the misalignment angle θm which is represented by “the rotation of the orthogonal transformation” where a “rotation transformation matrix” as
                         
                            R
                            =
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            ,
                        
                     where Angle=misalignment angle θm”
 and                          
                            
                                
                                    
                                        
                                            
                                                X
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                        
                                            
                                                Y
                                                A
                                                c
                                                c
                                                _
                                                V
                                                e
                                                h
                                                i
                                                c
                                                l
                                                e
                                            
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                            
                                                c
                                                o
                                                s
                                                ⁡
                                                (
                                                A
                                                n
                                                g
                                                l
                                                e
                                                )
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        X
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        Y
                                                        A
                                                        c
                                                        c
                                                    
                                                    
                                                        s
                                                        e
                                                        n
                                                        s
                                                        o
                                                        r
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     where the “calculation of the above equation produces the misalignment angle θm between the vehicle and sensor frame” (¶ 0066-¶ 0068).  The misalignment angle θm is dependent on                          
                            
                                
                                    X
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and                         
                            
                                
                                    Y
                                    A
                                    c
                                    c
                                
                                
                                    s
                                    e
                                    n
                                    s
                                    o
                                    r
                                
                            
                        
                     and Jain teaches an orthogonal coordinate system (fig 3, fig 4) therefore “rotation transformation matrix” is calculated “coordinate system of the vehicle, using the estimated height direction vector and the estimated width direction vector”) and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a rotation transformation matrix as disclosed by Jain in order to provide “an improved device and method of accurately analyzing 
	Song teaches:
	calculating an inverse matrix of the rotation transformation matrix for the attitude angle of the vehicle as the rotation transformation matrix of the inertial measuring unit (Song, Equation 4, ¶ 0067.  Song teaches equation 4,                          
                            
                                
                                    J
                                
                                
                                    y
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        J
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                m
                                                =
                                                1
                                            
                                            
                                                M
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    y
                                                    m
                                                    j
                                                
                                                
                                                    T
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    R
                                
                                
                                    y
                                    m
                                    j
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    e
                                
                                
                                    y
                                    m
                                    j
                                
                            
                        
                     where                         
                            
                                
                                    R
                                
                                
                                    y
                                    m
                                    j
                                
                                
                                    -
                                    1
                                
                            
                        
                     “denotes an inverse matrix of the rotation matrix of feature point ymj” (¶ 0067) and                         
                            
                                
                                    J
                                
                                
                                    y
                                
                            
                        
                     denotes Jacobian matrix of errors between observed landmark points and predicted landmark points” which implies the “attitude angle of the vehicle”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including an inverse rotation transformation matrix as disclosed by Song in order to provide a method, device, and system that “can improve accuracy and real-time performance for pose estimation” (Song, abstract).  

Regarding claim 19:
	Claim 19 recites analogous limitation to claim 9 above and is therefore rejected on the same premise. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 and 12 respectively above, and further in view of Hallberg, U.S. Pub. No. 2016/0327396 A1.

Regarding claim 10 Liu as modified does not teach:
	expressing each of a plurality of rotation transformation matrices of the inertial measuring units, which are calculated from the multiple times performed method as quaternion;
	calculating an average for the plurality of quaternions; and 
	calculating the calculated average as a rotation transformation matrix of the inertial measuring unit.
	Hallberg teaches:
	expressing each of a plurality of rotation transformation matrices of the inertial measuring units, which are calculated from the multiple times performed method as quaternion (Hallberg, ¶ 0008-¶ 0010.  Hallberg teaches “a method is provided for determining the orientation of an IMU” which implies “rotation transformation matrices” as purpose of a “rotation transformation matrix” is to describe the rotation of a coordinate system while the body remains fixed, as evidenced by McGinty (Continuum Mechanics, first page, Introduction).  Additionally Hallberg teaches “If the desired quaternion output rate is less than the sampled quaternion rate, then multiple consecutive sample quaternions are filtered together” thereby teaching the quaternions were “calculated from the multiple times performed”  and implying a “plurality of rotation transformation matrices”);  
	calculating an average for the plurality of quaternions; and
	calculating the calculated average as a rotation transformation matrix of the inertial measuring unit (Hallberg, ¶ 0096-¶ 0101.  Hallberg teaches “For any rotation, there exist two possible quaternions that can represent the rotation (¶ 0096) and “the two quaternions are combined using a weighted average” thereby teaching “calculating an average for the plurality of quaternions.”  Hallberg also teaches the “weighted average” is used in determining the “final quaternion” thereby teaching “calculating the calculated average as a rotation transformation matrix of the inertial measuring unit”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and system for calibrating an inertial measurement unit (IMU) as taught by Liu by including a quaternion as disclosed by Hallberg in order to provide a system and method that uses “a higher quaternion sample rate than the system requires (that) allows the algorithm to track the IMU orientation with more accuracy not limited to the application data rate” (Hallberg, ¶ 0105).

Regarding claim 20:
	Claim 20 recites analogous limitation to claim 10 above and is therefore rejected on the same premise.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fiedler et al., U.S. Pub. No. 2008/0208501 A1, teaches a method for determining and correcting incorrect orientations and offsets of the sensors of an IMU in a land vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/2/2021